ALPINE EQUITY TRUST AMENDMENT NO. 1 FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as ofSeptember 22, 2008, to the Fund Accounting Servicing Agreement, dated as of April 13, 2006 (the “Agreement”), is entered into by and between Alpine Equity Trust, a Delaware business trust (the “Trust”), and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust desires to amend the Agreement to add funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the Trust and USBFS agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALPINE EQUITY TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Samuel A. Lieber By: /s/ Michael R. McVoy Name:Samuel A. Lieber Name: Michael R. McVoy Title:President Title: Executive Vice President 1 Exhibit A to the Alpine Equity Trust Fund Accounting Servicing Agreement Separate
